USCA11 Case: 20-14612    Date Filed: 09/27/2021    Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14612
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:20-cv-00217-CDL-MSH


SAMMIE LEE BROWN,

                                                          Petitioner - Appellant,

                                 versus

SECRETARY OF THE U.S. ARMY,

                                                         Respondent - Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                          (September 27, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-14612            Date Filed: 09/27/2021        Page: 2 of 4



       In 2020, Sammie Brown filed a pro se motion under 28 U.S.C. § 2255

challenging his 1985 conviction by a U.S. Army court-martial for being absent

without leave and his resulting other-than-honorable discharge from the Army. The

district court, however, determined that it lacked jurisdiction over Brown’s motion—

which it construed as brought under 28 U.S.C. § 2241 instead of § 2255—because

he was not “in custody” under a sentence imposed by the court-martial. On appeal,

Brown argues that he is “in custody” due to ongoing, collateral consequences of the

conviction and discharge, such as ineligibility for certain jobs and military benefits.

After careful review, we affirm the district court.1

       First, the district court properly construed Brown’s motion as brought under

§ 2241 rather than § 2255. Section 2255 provides the exclusive procedure for a

federal prisoner to seek collateral relief, unless it appears that the motion is

“inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e);

Amodeo v. Coleman, 984 F.3d 992, 997 (11th Cir. 2021). When § 2255 is inadequate

or ineffective as a remedy, § 2241 applies instead. Amodeo, 984 F.3d at 997. As

relevant here, § 2255 may be inadequate or ineffective for military prisoners “due to

the evanescent nature of court martial proceedings: the sentencing court literally

dissolves after sentencing and is no longer available to test a prisoner’s collateral



       1
         We review de novo a district court’s dismissal of a habeas petition for lack of jurisdiction.
Taylor v. United States, 396 F.3d 1322, 1327 (11th Cir. 2005).
                                                  2
          USCA11 Case: 20-14612         Date Filed: 09/27/2021    Page: 3 of 4



attack.” Id. at 1000 n.2. Because Brown challenges his conviction by a long-since

dissolved court-martial, his claim is cognizable, if it is at all, under § 2241.

      Second, the district court correctly determined that it lacked jurisdiction

because Brown was not “in custody” for purposes of § 2241. See 28 U.S.C.

§ 2241(c)(3); see Howard v. Warden, 776 F.3d 772, 775 (11th Cir. 2015) (“The

question of whether a person is ‘in custody’ within the meaning of 28 U.S.C.

§ 2241(c)(3) is one of subject-matter jurisdiction.”). According to the Supreme

Court, § 2241 requires that a petitioner be “in custody” “under the conviction or

sentence under attack at the time his petition is filed.” Maleng v. Cook, 490 U.S.

488, 490–91 (1989). The petitioner need not “be physically confined in order to

challenge his sentence on habeas corpus.” Id. at 491. But “once the sentence

imposed for a conviction has completely expired, the collateral consequences of that

conviction are not themselves sufficient to render an individual ‘in custody’ for the

purposes of a habeas attack upon it.” Id. at 491–92.

      Here, Brown identified no sentence that he received because of the court-

martial and does not argue that he has ever been unlawfully detained, restrained, or

confined as a result of that proceeding. Moreover, the collateral consequences of his

conviction, such as his ineligibility for military benefits, are insufficient on their own

to render him “in custody” for purposes of § 2241. See id. Finally, that he was a

Georgia prisoner when he filed his habeas petition is irrelevant to the determination


                                            3
          USCA11 Case: 20-14612       Date Filed: 09/27/2021   Page: 4 of 4



of whether he was “in custody” in this case because his petition did not challenge

the state sentence under which he was confined. See id. at 490–91.

      Because Brown was not “in custody” under § 2241 as that term has been

interpreted and applied by the Supreme Court, the district court correctly dismissed

his construed § 2241 petition for lack of jurisdiction.

      AFFIRMED.




                                           4